Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-6,8-11,14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al (US 20170339677 A1) hereinafter as Rico, in view of Yang et al (US 20200178353 A1) hereinafter as Yang, further in view of Chen (US 20200092864 A1).
Regarding claim(s) 1,6,11 and 16, Rico discloses a terminal/network device (See Fig(s). 1 terminal device 102 and network 106), comprising an input interface, an output interface, a processor, and 15a memory (See Fig(s). 6, interfaces for UE 610 and network 650 with processors 675, 659 and memories 676, 660), wherein: 
the memory has executable instructions stored thereon that when executed by the processor cause the input interface to receive first indication information sent by a network device (See ¶ 97, if the control information provides an indication to monitor the second bandwidth, the BS transmits additional control information using at least a portion of the second set of resources for a second control channel) wherein the first indication information indicates that data is capable of being transmitted on a semi-persistent scheduling resource (See ¶ 92,  The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths). This may be similar to Semi Persistent Scheduling). 
Rico fails to disclose a first bandwidth part (BWP) of at 20least one BWP and 
wherein the first BWP is in an active state; the memory further has executable instructions stored thereon that when executed by the processor cause the processor to determine the semi-persistent scheduling resource within the first BWP according to the first indication information; and 
the memory further has executable instructions stored thereon that when executed by the 25processor cause the input interface and the output interface to perform data transmission on the semi-persistent scheduling resource within the first BWP with the network device.  
Yang discloses a first bandwidth part (BWP) of at 20least one BWP (See ¶ 109, 129) and wherein the first BWP is in an active state; the memory further has executable instructions stored thereon that when executed by the processor cause the processor (See Fig(s). 14 memory block 1430) to determine the semi-persistent scheduling resource within the first BWP according to the first indication information (See ¶ 189, a group radio network temporary identifier, and the second downlink control information is downlink control information scrambled by using a semi-persistent scheduling (SP S)…See ¶ 192.. terminal to monitor a first downlink control channel on a first resource, the first resource includes at least one of the following: a first core set, a first bandwidth part); and 
the memory further has executable instructions stored thereon that when executed by the 25processor cause the input interface and the output interface to perform data transmission on the semi-persistent scheduling resource within the first BWP with the network device (See Fig(s). 1, UE 120 communicating with network 110, …See ¶ 114,  The first uplink data is uplink data transmitted in the first-type transmission mode).
  A base station may transmit downlink transmissions to a set of UEs (e.g., ultra-reliable/low-latency communications (URLLC) communications using semi-persistent scheduling (SPS) protocols), and different BWPs may be used for downlink transmission to different UEs so as to provide a consistent communications to all UEs.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Yang within Rico, thus having a base station transmit downlink transmissions to a set of UEs (e.g., ultra-reliable/low-latency communications (URLLC) communications using semi-persistent scheduling (SPS) protocols), and different BWPs may be used for downlink transmission to different UEs so as to provide a consistent communications to all UEs.
determining, by the terminal device, the semi-persistent scheduling resource within the first BWP according to the first indication information (see Ricco Fig(s). 8, blocks 802, 804); and 
performing, by the terminal device, data transmission on the semi-persistent scheduling resource within the first BWP with the network device (see Ricco Fig(s). 2, 7-8, ¶ 55-56).  
Rico and Yang fail to disclose wherein the at least one BWP comprises a plurality of BWPs, and the first indication information further indicates that an operating BWP of the terminal device is switched from a second BWP of the plurality of BWPs to the first BWP.
Chen discloses wherein the at least one BWP comprises a plurality of BWPs, and the first indication information further indicates that an operating BWP of the terminal device is switched from a second BWP of the plurality of BWPs to the first BWP (See ¶ abstract, 6, 9, 19,  264-265, switching, by the terminal, The first active bandwidth part is a bandwidth part currently accessed by the terminal device, and the second active bandwidth part is a bandwidth part to which the terminal device needs to be handed over…it is interpreted that the switching is from on BWP to another BWP irrespective of first or second BWPs). Resource allocation of BWPs provides so that the network device and the terminal device can accurately exchange information, thereby improving resource utilisation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Chen within Rico, so as to enhance overall network performance so that the network device and the terminal device can accurately exchange information, thereby improving resource utilization.
 
Regarding claim(s) 4,9,14,19, Rico discloses wherein the semi-persistent scheduling resource comprises at least one of an uplink resource or a downlink resource (See ¶ 92, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths). This may be similar to Semi Persistent Scheduling (SPS) activation/deactivation). 
Regarding claim(s) 5,8,15,18, Rico discloses wherein the first indication information is carried downlink control information (DCI) or a radio resource control (RRC) signaling (See ¶ 92, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths). This may be similar to Semi Persistent Scheduling (SPS) activation/deactivation).
Regarding claim(s) 10,20, Rico discloses configuring, by the network device, the semi-persistent scheduling resource within the first BWP for the terminal device through a RRC signaling (See ¶ 91,92, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths). This may be similar to Semi Persistent Scheduling (SPS) activation/deactivation).

Allowable Subject Matter
Claims 3, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6,8-11,13-16 and 18-20 and Applicant’s arguments, filed August 30, 2022, with respect to the rejection(s) of claim(s) 1-2,4-12 and 14-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen for applicant’s consideration.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411